       Case 2:20-bk-18888-NB Doc 16 Filed 11/20/20 Entered 11/20/20 15:34:05                                           Desc
                           van23:DismFail341(OptionB) Page 1 of 1

                                         United States Bankruptcy Court
                                           Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                 ORDER AND NOTICE OF DISMISSAL FOR FAILURE TO APPEAR
                            AT 341(a) MEETING OF CREDITORS
     DEBTOR INFORMATION:                                                           BANKRUPTCY NO. 2:20−bk−18888−NB
     Jong Yeun Won
                                                                              CHAPTER 7
     Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−0293
     Employer Tax−Identification (EIN) No(s).(if any): N/A
     Debtor Dismissal Date: 11/20/20


     Address:
     39580 Wilshire Blvd.
     Los Angeles, CA 90010


The above debtor(s) has FAILED TO APPEAR for examination at the initial Section 341(a) meeting of creditors and any
continuance thereof:
It is ordered:

1)     The case is dismissed.

2)     The automatic stay is vacated.

3)     Any discharge entered in this case is vacated.

4)     The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues
       arising under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: November 20, 2020                                                         Kathleen J. Campbell
                                                                                 Clerk of Court




Form van23b−odmwab Rev. 06/2017                                                                                            16 / SCG
